Title: The Council to the Massachusetts Delegates, 11 November 1775
From: Massachusetts Council
To: Adams, John,Continental Congress, Massachusetts delegates


     
      Watertown Novr. 11th. 1775
      Gentlemen
     
     The Manifest Militation between the Resolve which passed the hon’ble the American Congress on the ninth June last relative to Establishing Civil Government in this Colony and the Resolve which passed the Congress on 18th of last July pointing to a method how the Militia should be regulated in the Several United American Colony’s hath caused some Altercation between the Hon’ble House of Representatives, and the Council. The House have claimed by Virtue of the Last resolve a right to a choice, in the Choice with the Council of the Militia Officers in this Colony. The Council have considered themselves bound to Act in conformity to the first mentioned Resolve. But such is the Prevailing sentiments of the House, that they have a right to join in the Election of Military Officers, that it will be diffi­cult for the Council longer to Storm the Torrent of a measure so popular, unless absolutely directed thereto by the Hon’ble Congress. The Council hope an Order of that kind will not take place. They rather wish the Representatives of the people may be Gratified in this claim, as we think it will promote the peace of the Colony and the Public Cause. You will think of the matter and give us your advice, either with or without Compelling your brethren of the Congress as you shall Judge best.
    